U.S. UNDERWRITERS INSURANCE COMPANY, Respondent-Appellant,
v.
CITY CLUB HOTEL, LLC, SHELBY REALTY, LLC, FORTHRIGHT DEVELOPMENT, LLC, METROPOLITAN HOTELS, LLC, STEPHEN BRIGHENTI and JONATHAN P. ZAMBETTI, Appellants-Respondents, and MAREK SZPAKOWSKI and AGNES SZPAKOWSKI, Respondents.
Court of Appeals of the State of New York.
Decided October 14, 2004.
Motion by Complex Insurance Claims Litigation Association for leave to file a brief amicus curiae on consideration of the certified question herein granted and the proposed brief is accepted as filed. Twenty copies of the brief may be filed and three copies served within 10 days.